Title: Thomas Jefferson to William Sampson, 26 January 1817
From: Jefferson, Thomas
To: Sampson, William


          
            Dear Sir
            Monticello Jan. 26. 17.
          
          I have read with great satisfaction the eloquent pamphlet you were so kind as to send me, and sympathise with every line of it. I was once a doubter Whether the labor of the Cultivator, aided by the creative powers of the earth itself, would not produce more value than that of the manufacturer, alone and unassisted by the dead subject on which he acted? in other words, Whether the more we could bring into action of the energies of our boundless territory, in addition to the labor of our citizens, the more would not be our gain? but the inventions of latter times, by labor-saving machines, do as much now for the manufacturer, as the earth for the cultivator. experience too has proved that mine was but half the question. the other half is Whether Dollars & Cents are to be weighed in the scale against real independance? the whole question then is solved; at least so far as respects our own wants.
          I much fear the effect, on our infant establishments, of the policy avowed by mr Brougham, and quoted in the pamphlet. individual British merchants may lose by the late immense importations; but British commerce & manufactures, in the mass, will gain, by beating down the competition of ours, in our own markets. against this policy, our protecting duties are as nothing, our patriotism less. I turn however, with some confidence, to a different auxiliary, a revolution in England, now, I believe, unavoidable. the crisis, so long expected, inevitable as death, altho’ uncertain like that in it’s date, is at length arrived. their government has acted over again the fable of the frog and the ox; and their bloated system has burst. they have spent the feesimple of the island in their inflated enterprises on the peace and happiness of the rest of mankind. their debts have consequently accumulated by their follies & frauds, until the interest is equal to the aggregate rents of all the farms in their country. all these rents must go to pay interest, and nothing remains to carry on the government. the possession alone of their lands is now in the nominal owner; the usufruct in the public creditors. their people too taxed up to 14. or 15. out of 16. hours of daily labor, dying of hunger in the streets & fields, the survivors can see for themselves the alternative only of following them, or of abolishing their present government of king, lords & borough-Commons, and establishing one in some other form, which will let them live in peace with the world. it is not easy to foresee the details of such a revolution; but I should not wonder to see the deportation of their king to Indostan, and of their Prince Regent to Botany bay. there, imbecility might be governed by imbecility, and vice by vice; all in suit. our wish for the good of the people of England, as well as for our own peace, should be that they may be able to form for themselves such a constitution & government as may permit them to enjoy the fruits of their own labors in peace, instead of squandering them in fomenting and paying the wars of the world. but during these struggles, their artists are to become soldiers, their manufactures to cease, their commerce sink, and our intercourse with them be suspended. this interval of suspension may revive and fix our manufactures, wean us from British aperies, and give us an a national & independant character of our own. I cannot say that all this will be, but that it may be; and it ought to be supplicated from heaven by the prayers of the whole world, that at length there may be ‘on earth peace, and good will towards men.’ no country, more than your native one, ought to pray & be prepared for this. I wish them success, and to yourself health and prosperity.
          Th: Jefferson
        